United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3461
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Samuel William Cocke,                    *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: May 11, 2009
                                 Filed: May 18, 2009
                                  ___________

Before LOKEN, Chief Judge, BYE, Circuit Judge, and MILLER, District Judge.1
                              ___________

PER CURIAM.

       Samuel William Cocke appeals the eighteen-month sentence he received for
violating a condition of his supervised release. Despite the fact his sentence is three
months below the low end of the range recommended under U.S. Sentencing
Guidelines Manual § 7B1.4(a) (21-27 months based on the Grade B violation Cocke




      1
        The Honorable Brian Stacy Miller, United States District Judge for the Eastern
District of Arkansas, sitting by designation.
admitted to and his Criminal History Category of VI), Cocke argues the district court2
imposed an unreasonable sentence.

       We review the sentence imposed for an abuse of discretion. United States v.
Charles, 531 F.3d 637, 640 (8th Cir. 2008). The record indicates the district court was
aware of, and considered, the relevant sentencing factors listed in 18 U.S.C. § 3553(a)
for determining an appropriate sentence for a violation of supervised release. The
record also indicates the district court considered Cocke's arguments for imposing a
lower sentence. We see nothing in the record to indicate the district court abused its
discretion in imposing a sentence that was already below the recommended
Guidelines, and therefore affirm.
                        ______________________________




      2
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.

                                         -2-